FLAUM, Circuit Judge.
Plaintiffs-appellants Christopher Colbert and Jai Crutcher were arrested after a search of their apartment, in which police officers and parole agents found an unregistered firearm and ammunition. After Colbert’s and Crutcher’s acquittals and dismissal of the gun-possession charges, plaintiffs-appellants brought malicious-prosecution, Fourth Amendment, and false-arrest claims against the officers and the City of Chicago. The district court granted summary judgment in defendants-appellees’ favor. We affirm.
I. Background
From 2002 to 2010, Jai Crutcher was incarcerated for robbery, unlawful use of a weapon by a felon, aggravated discharge of a firearm at an occupied vehicle, and mob action. In December 2010, Crutcher was released; however, he returned to prison in January 2011 for domestic battery. In March 2011, he was discharged on mandatory supervised release.1 On March 17, 2011, Crutcher and his girlfriend moved in with Colbert, Crutcher’s brother by adoption.
In late March 2011, Chicago Police Department Officer Russell Willingham and his partner received a tip from an informant who reported that he had been at Crutcher’s residence on multiple occasions and had observed Crutcher in possession of a forty-caliber semiautomatic handgun and a twelve-gauge shotgun. Officer Will-ingham ran a name check on Crutcher and saw that he was on mandatory supervised release. Officer Willingham then contacted the Illinois Department of Corrections (“IDOC”) and spoke with parole agent Jack Tweedle. Willingham relayed the informant’s report to Tweedle, and both decided to perform a compliance check at Crutcher’s residence.
At 6:30 AM on March 31, 2011, at least ten law-enforcement officials — including defendants-appellees Officer Willingham and parole agents Tweedle, Darryl Johnson, and Louis Hopkins, as well as several others not named in the lawsuit — reported to Crutcher’s residence. Crutcher woke up to the officers’ knock at the door, noticed the officers out front, and called Colbert, who was at work. Crutcher took several minutes to let the officers in. Once Crutch-er opened the door, the officers informed him that they were there to conduct a parole check. Crutcher consented to the search as required under the terms of his supervised release.
. Before beginning the search, the officers handcuffed Crutcher. Soon afterward, Colbert returned home from work. The officers informed Colbert that they were conducting a compliance check and handcuffed Colbert, as well. Neither Crutcher nor Colbert was permitted to observe the search, which encompassed the basement, kitchen, and various bedrooms.
In his complaint, Colbert alleged that, during their search, the officers caused damage throughout his house. Specifically, he claimed the officers “pulled out insulation, put holes in the walls, ripped the couch open to search its contents, and tracked dog feces throughout the house.” *653He further alleged that the officers ruined part of the kitchen countertop and broke hinges off of certain shelves. Colbert did not provide any evidence of the residence’s pre-search condition. He was also unable to identify any of the officers who allegedly damaged his property.
While searching Colbert’s house, the officers encountered a locked bedroom door on the main floor. Colbert informed the officers that it was his bedroom. According to Colbert, one of the IDOC agents then wrestled him to the ground and took the keys to the room. The officers found a twelve-gauge shotgun and approximately one hundred rounds of ammunition in the bedroom closet. The shotgun was not registered with the City of Chicago. The officers also discovered a case for a forty-caliber semiautomatic handgun, but they did not recover the gun itself. Colbert admitted that he owned both firearms. The officers arrested both Crutcher2 and Colbert.
Later, Officer Willingham submitted a criminal complaint against Crutcher, alleging that Crutcher had possessed a firearm as a felon, in violation of 720 Ill. Comp. Stat. 5/24 — 1.1(a), and had violated his parole, see 730 Ill. Comp. Stat. 5/3-3-9. Both charges required Crutcher to have known about the firearms in the house. Officer Willingham’s arrest report stated, in relevant part:
After being Mirandized and waiving said rights, [Crutcher] stated that he had full knowledge of the firearm being in the residence but stated that it was OK because it was his brother’s, and he’s legit.... [A]s to the fact that a .40 cal semiauto handgun previously had been in the residence ... [Colbert] stated [it] was his but [that it was] currently at a friend’s house in Matteson.
According to Crutcher, however, Officer Willingham’s statement was false: Crutch-er had informed Officer Willingham that the shotgun was not his and that he did not know that Colbert had a firearm in the house. On April 19, 2011, the Cook County trial court dismissed the criminal complaint on a finding of no probable cause.3
In May 2011, an Illinois grand jury im dieted Crutcher on one count of being an armed habitual criminal and two counts of unlawful possession of a firearm by a felon. On February 28, 2012, a jury found Crutcher not guilty.
As for Colbert, Officer Willingham submitted in an affidavit that the officers arrested him for (1) failing to register his firearm pursuant to § 8-20-140 of Chicago’s Municipal Code, and (2) using a shotgun able to hold over three rounds, in violation of 520 Ill. Comp. Stat. 5/2.33(m).4 Colbert’s official charge, however, mistakenly identified § 8-20-040 as the ordinance underlying the charges.5 According to Officer Willingham, the discrepancy was due to a scrivener’s error. Colbert was released from custody on the same day of his arrest, and the charges against him were later dismissed.
Appellants subsequently filed this lawsuit. Crutcher alleged that Officer Willing-ham and the City of Chicago had both subjected him to malicious prosecution un*654der Illinois law. Colbert alleged that (1) the named officers and agents had violated his Fourth Amendment rights, and (2) the City of Chicago had falsely arrested him. The district court granted defendants-ap-pellees’ motion for a more definite statement regarding Colbert’s and Crutcher’s claims against the City. Specifically, the district court ordered Colbert and Crutch-er to identify any allegedly unconstitutional ordinance that formed the basis of their claims. Appellants filed an amended complaint, identifying § 8-20-040 (the ordinance mistakenly listed' in the official charge) as the allegedly unconstitutional ordinance at issue. The City then moved to dismiss the claims against it, arguing that Officer Willingham had arrested Colbert for violating § 8-20-140, not § 8-20-040. The district court denied the City’s motion. Appellants then filed a second amended complaint that continued to identify § 8-20-040 as the only allegedly unconstitutional ordinance at issue.
The City of Chicago and Officer Willing-ham moved for summary judgment, as did IDOC agents Tweedle, Johnson, and Hopkins. Colbert and Crutcher moved for partial summary judgment on their false-arrest claim against the City. They also, for the first time, asserted that the registration requirements under § 8-20-140 — the ordinance actually underlying Colbert’s arrest — were unconstitutional. In response, Officer Willingham submitted an affidavit stating that Colbert had been arrested for violating § 8-20-140, but Officer Willing-ham had erroneously marked § 8-20-040 as the cause for arrest. The district court accepted this explanation, granted summary judgment for defendants-appellees on all claims, denied Colbert’s and Crutch-er’s motion for partial summary judgment, and dismissed the case. This appeal followed.
II. Discussion
We review the district judge’s grant of summary judgment de novo, viewing all facts in favor of the nonmoving party. Georgia-Pac. Consumer Prods. LP v. Kimberly-Clark Corp., 647 F.3d 723, 727 (7th Cir. 2011).
A. Malicious Prosecution6
Crutcher brought state-law claims for malicious prosecution against the City and- Officer Willingham under supplemental jurisdiction, pursuant to 28 U.S.C. § 1367.7 “To establish a claim for malicious *655prosecution under Illinois law, plaintiffs must establish five elements: (1) commencement pr continuation of an original proceeding [by the defendant]; (2) termination of the proceeding in favor of the plaintiff; (3) the absence of probable cause; (4) malice; and (5) damages.” Cairel v. Alderden, 821 F.3d 823, 834 (7th Cir. 2016) (citing Sang Ken Kim v. City of Chi, 368 Ill.App.3d 648, 306 Ill.Dec. 772, 858 N.E.2d 569, 574 (2006)). “The absence of any one of these elements bars a plaintiff from pursuing the claim.” Johnson v. Saville, 575 F.3d 656, 659 (7th Cir. 2009) (quoting Swick v. Liautaud, 169 Ill.2d 504, 215 Ill.Dec. 98, 662 N.E.2d 1238, 1242 (1996)).
The fact that Crutcher was indicted by a grand jury defeats his claim. Noting that “a malicious prosecution action against police officers” can often be “anomalous,” we have explained,
[T]he State’s Attorney, not the police, prosecutes a criminal action. It is conceivable that a wrongful arrest could be the first step towards a malicious prosecution. However, the chain of causation is broken by an indictment, absent an allegation of pressure or influence exerted by the police officers, or knowing misstatements by the officers to the prosecutor.
Reed v. City of Chi, 77 F.3d 1049, 1053 (7th Cir. 1996) (emphasis added). Thus, a plaintiff may not maintain a malicious-prosecution claim against an arresting officer without first showing “some postarrest action which influenced the prosecutor’s decision to indict.” Snodderly v. R.U.F.F. Drug Enforcement Task Force, 239 F.3d 892, 902 (7th Cir. 2001). While Officer Willingham’s allegedly false statement constitutes a post-arrest action, there is no evidence that it influenced the prosecutor’s decision to indict, or that the prosecutor relied on it to obtain the indictment. It is likely the prosecutor knew that a judge had already dismissed Officer Willingham’s complaint, which was based in part on this arrest report, for lack of probable cause. In fact, Officer Willingham did not testify before the grand jury — Officer Berry, one of the other nine searching officers, did. And there is no evidence connecting Officer Willingham’s allegedly false report to Officer Berry’s grand-jury testimony. Without more, there is no basis to infer that Officer Willingham’s allegedly false report precluded the grand-jury indictment from breaking the chain of causation between Crutcher’s arrest and prosecution. Consequently, Crutcher’s malicious-prosecution claim against Officer Willing-ham fails.
Crutcher relies on our decisions in Brooks v. City of Chicago, 564 F.3d 830, 833 (7th Cir. 2009), and McCann v. Mangialardi, 337 F.3d 782, 786 (7th Cir. 2003), to argue that an indictment does not break the chain of causation when the defendant officer includes false statements in his or her report. Neither of these cases, however, addressed the effect that an intervening indictment can have on a malicious-prosecution claim against a police officer. Rather, they concluded that the appellants could not succeed on federal due-process claims based on allegedly false police statements that were better suited for state-law malicious prosecution claims.
Crutcher’s malicious-prosecution claim against the City fails for the same reason and beeáuse it does not meet cer*656tain standards governing actions against municipalities. To succeed on a direct claim against a municipality, Crutcher must identify “a policy or custom of the municipality that violates the plaintiffs constitutional rights.” Schor v. City of Chi, 576 F.3d 775, 779 (7th Cir. 2009). To do so, he “must begin by showing an underlying constitutional violation.” Id. Crutcher does not make such a showing. He argues that §§ 8-20-040 and 8-20-140 of Chicago’s Municipal Code are unconstitutional. But § 8-20-040 is unrelated to this case: It only appears in the criminal complaint as the result of a scrivener’s error and was not the basis for Crutcher’s arrest or prosecution. Furthermore, Crutcher improperly introduced his argument regarding § 8-20-140 in his response to summary judgment. Abuelyaman v. Ill. State Univ., 667 F.3d 800, 814 (7th Cir.2011) (“It is well settled that a plaintiff may not advance a new argument in response to a summary judgment motion.”)
B. Fourth Amendment
Colbert brought § 1983 claims against the named officers and agents for violating his Fourth Amendment rights during the search. “To survive summary judgment of a claim brought under § 1983, this court focuses on ‘(1) whether the conduct complained of was committed by a person acting under color of state law; and (2) whether this conduct deprived a person of rights, privileges, or immunities secured by the Constitution or laws of the United States.’ ” Armato v. Grounds, 766 F.3d 713, 719-20 (7th Cir. 2014) (quoting Parrott v. Taylor, 451 U.S. 527, 535, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981)). Defendants-appellants clearly acted under state law, as they are employed by the Chicago Police Department and Illinois Department of Corrections and were enforcing state-law conditions of supervised release. See id. at 720. Colbert must also show, however, that a reasonable trier of fact could find that the officers’ and agents’ conduct deprived him of his Fourth Amendment rights. See id.

1. Searches of Colbert’s Person and Bedroom

In the second amended complaint, Colbert brought a Fourth Amendment property-damage claim, alleging in relevant part, “On March 31, 2011, defendants Will-ingham, Tweedle, Johnson, and Hopkins ... searched the residence of plaintiff Colbert in an unreasonable manner, causing damage to Colbert’s property.”
In his response at summary judgment, and now on appeal, Colbert argues that this language supports allegations that the officers searched his person with unreasonable force (and thus, after taking his keys, entered his bedroom unlawfully). Such a reading stretches the complaint’s language too far. In Whitaker, we recognized the principle that “a party may neither amend its pleadings by argument in opposition to summary judgment nor introduce new theories of liability in opposition to summary judgment.” Whitaker v. Milwaukee Cty., Wis., 772 F.3d 802, 808 (7th Cir. 2014). Specifically, we held that parties cannot “add entirely new factual bas[e]s ... not previously presented.” Id. We stressed, “It is factual allegations, not legal theories, that must be pleaded in a complaint.” Id. Here, Colbert does not allege sufficient facts to support his alternate Fourth Amendment claims regarding his person and bedroom. Rather, these allegations require factual bases not adequately pled in the complaint.
Colbert counters that various facts presented throughout the depositions touch on these two new issues. Therefore, he concludes, no new factual bases were required to put the parties on notice. “[A] *657court will not imply a party’s consent to try an unpleaded claim,” however, “merely because evidence relevant to a properly pleaded issue incidentally tends to establish [that] unpleaded claim.” Reynolds v. Tangherlini, 737 F.3d 1093, 1106 (7th Cir. 2013) (citation and internal quotation marks omitted). Colbert did not adequately plead his claims regarding the search of his person and bedroom, and introducing them in his response to defendants-appellants’ motion for summary judgment was not sufficient to survive that motion.

2. Property Damage

Colbert also claims that the named officers and agents damaged his property while conducting the search. As noted above, Colbert alleged the following: “On March 31, 2011, defendants Willing-ham, Tweedle, Johnson, and Hopkins ... searched the residence of plaintiff Colbert in an unreasonable manner, causing damage to Colbert’s property.” “[T]he Fourth and Fourteenth Amendments provide a remedy when a citizen’s property is unreasonably damaged during a search.” Heft v. Moore, 351 F.3d 278, 282 (7th Cir. 2003) (citing United States v. Ramirez, 523 U.S. 65, 71, 118 S.Ct. 992, 140 L.Ed.2d 191 (1998) (“Excessive or unnecessary destruction of property in the course of a search may violate the Fourth Amendment, even though the entry itself is lawful and the fruits of the search are not subject to suppression.”)). “[I]ndividual liability under § 1983,” however, “requires personal involvement in the alleged constitutional deprivation.” Minix v. Canarecci, 597 F.3d 824, 833 (7th Cir. 2010) (citation and internal quotation marks omitted). The plaintiff must demonstrate a causal connection between (1) the sued officials and (2) the alleged misconduct. Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983) (“Section 1983 creates a cause of action based on personal liability and predicated upon fault. An individual cannot be held liable in a § 1983 action unless he caused or participated in an alleged constitutional deprivation.... A causal connection, or an affirmative link, between the misconduct complained of and the official sued is necessary.”).
Colbert is unable to satisfy § 1983’s personal-responsibility requirement at summary judgment. He sued four of ten searching officers, alleging that they had caused property damage. However, he later admitted that he was unable to identify which of the ten searching officers had caused the alleged property damage because he was not allowed in the rooms while the officers conducted their search. Further, the four sued officers denied causing any property damage. Had Colbert faced a motion to dismiss, where district courts take all well-pleaded allegations as true, his theory of the case that the four named officers were responsible for the alleged damage may have been sufficient. At summary judgment, however, Colbert must put forth evidence to support that claim. He did not. Finding no genuine dispute of material fact regarding the named officers’ personal responsibility for the alleged misconduct, summary judgment on this claim was proper.
We recognize the potential tension between § 1983’s individual-responsibility requirement and factual scenarios of the kind present here: It may be problematic to require plaintiffs to specifically identify which officers caused property damage when officers commonly remove these individuals from the search area. There can be acceptable reasons for officers to clear a search area (e.g., officer and citizen safety, evidence preservation), but doing so can risk effectively immunizing officers from property-damage claims by preventing a plaintiff from observing the person respon*658sible for the damage. We have indicated, however, that plaintiffs in this context can still satisfy § 1983’s personal-responsibility requirement by including in their complaint allegations of misconduct that are unaffected at summary judgment by the inability to observe the search. For example, plaintiffs may allege that the named officers participated in something akin to a “conspiracy of silence among the officers” in which defendants refuse to disclose which of their number has injured the plaintiff. Molina ex rel. Molina v. Cooper, 325 F.3d 963, 974 (7th Cir. 2003); see also Hessel v. O'Hearn, 977 F.2d 299, 305 (7th Cir. 1992) (affirming summary judgment for defendant officers, despite recognizing the plaintiffs’ “bind,” in part because the plaintiffs had “allege[d] no conspiracy”). In Molina, the plaintiffs alleged that at least one of seventeen officers had damaged their truck. The plaintiffs did not, however, “claim to have actually seen any of the seventeen officers involved in the search damage the truck,” as the officers had handcuffed and removed them from the search. Id. at 973. In affirming summary judgment for the officers, we noted that “the Molinas ha[d] not alleged a conspiracy of silence among the officers (a move that might have strengthened their argument that Hessel is inapplicable), and the evidence linking Officer Cooper, one of seventeen officers who could conceivably have damaged the truck, [was] simply too thin to survive summary judgment.” Id. at 974. As a result, we concluded that “[n]o jury could reasonably infer ... that Officer Cooper caused the damage to the truck.” Id. (emphasis added).
Colbert’s claim meets the same fate. Colbert, like the plaintiffs in Molina and Hessel, did not allege anything like a “conspiracy of silence.” Nor did he do so in his Second Amended Complaint, which he filed after learning that appellees had denied responsibility. And even if Colbert had alleged something like an illegal agreement among the named officers, he pointed to no evidence to support such misconduct. Without more, no jury could reasonably conclude that these particular defendants had any individual involvement in Colbert’s alleged property damage. Thus, this claim does not survive summary judgment.
This is not to suggest that plaintiffs in this context must plead a particular legal theory. See King v. Kramer, 763 F.3d 635, 642 (7th Cir. 2014) (“A complaint need not identify legal theories....”) (citation omitted). Rather, in light of § 1983’s individual-responsibility requirement, the plaintiff opposing summary judgment in this context must at a minimum have (1) pled a claim that plausibly forms a causal connection between the official sued and some alleged misconduct, and (2) introduced facts that give rise to a genuine dispute regarding that connection. Suing four of ten officers for alleged property damage and then acknowledging the inability to identify those actually responsible for the damage, as Colbert did, does not satisfy that requirement — especially when the sued officials deny having caused that damage. Instead, in the setting of this case, alleging that those four officers colluded, or conspired, to conceal the identities of those responsible for the damage, for example, might well provide an avenue for relief that sufficiently constructs the necessary causal connection between the official and some wrongdoing, regardless of whether the plaintiff was able to observe the search. As noted earlier, Colbert did not make this allegation or present any supporting evidence, and he cannot, in his opposition to defendants’ motion for summary judgment, “amend [his] pleadings[,] ... introduce new theories of liability[,] ... [or] add entirely new factual bas[e]s *659... not previously presented.” Whitaker, 772 F.3d at 807-08.
Colbert does not address Molina or Hessel. Rather, he suggests we shift the burden of production and require the officers to show that they did not cause any property damage. This argument fails for two reasons. First, we have never adopted such an approach. In fact, we have concluded that assuming one of the searching officers must have been responsible for the alleged misconduct “is not good enough to fend off summary judgment.” Hessel, 977 F.2d at 305. This is because “[pjroximity to a wrongdoer does not authorize punishment.” Id. “That leaves the pure principle of collective punishment as the sole basis of liability.... Happily that principle is not ... a part of our law.” Id.
Second, even if we adopted Colbert’s burden-shift approach, he at least would have needed to have sued all of the officers he had reason to believe were responsible for the alleged property damage.8 Not requiring this condition, but allowing a burden-shift, would promote ran-, dom and frivolous litigation against law-enforcement officials. We have previously observed that § 1983 claims and accompanying “burden-shift” arguments like those we now confront all sound in res ipsa loquitur tort liability. See Hessel, 977 F.2d at 305 (citing Ybarra v. Spangard, 25 Cal.2d 486, 154 P.2d 687 (1944)). To succeed on this theory of liability in Illinois, plaintiffs must join “all parties who could have been the cause of the plaintiffs injuries ... as defendants.” Smith v. Eli Lilly & Co., 137 Ill.2d 222, 148 Ill.Dec. 22, 560 N.E.2d 324, 339-40 (1990). Doing so ensures that “liability will surely fall on the actual wrongdoer.” Id., 137 Ill.2d 222, 148 Ill.Dec. 22, 560 N.E.2d at 340. Otherwise, .“there is a real possibility that the defendant actually responsible for the injuries is not before the court.” Id., 137 Ill.2d 222, 148 Ill.Dec. 22, 560 N.E.2d at 340. While it is possible that “one or more defendants will be found liable and others absolved, ... this should not preclude the application of the rule of res ipsa loquitur.” Ybarra, 25 Cal.2d at 492, 154 P.2d 687.
Colbert did not pursue either of the above alternative avenues. He sued four officials, but he did not allege that they unlawfully agreed to conceal the identities of those who caused the supposed property damage. And he alleged property damage, but he did not sue all of the officers who might have been responsible for that damage. Instead, he inexplicably sued four of the ten searching officers and argued that they caused the property damage while conceding that he could not know which of the ten officers had caused said damage. By proceeding in this way, Colbert created a risk that the officer actually responsible for the alleged damage was not before the court. Accordingly, in the present context, Colbert does not satisfy § 1983’s individual-responsibility requirement and his Fourth Amendment property-damage claim cannot survive summary judgment.
Colbert next relies on Miller v. Smith, 220 F.3d 491 (7th Cir. 2000), for the proposition that a § 1983 plaintiff can recover if he can show that an officer ignored a realistic opportunity to intervene while other officers acted illegally. Though this general principle is true, a plaintiff still *660must make an individual identification of the officers who failed to act, as explained above. In Miller, the plaintiff, narrowed his excessive-force allegation to two of six arresting officers. See id. at 495. Although the plaintiff could not identify which of the two officers had used excessive force, he did identify the remaining four officers who stood by and, as a result, ignored a realistic opportunity to intervene. See id. This satisfied § 1983’s individual-responsibility requirement. Here, Colbert does not specifically identify any officer who was responsible for the alleged damage, or any who turned a blind eye to other officers’ allegedly illegal actions.
C. False Arrest
Finally, Colbert brought a § 1983 claim against the City of Chicago for falsely arresting him by enforcing an allegedly unconstitutional ordinance. “In order to state a § 1983 claim against a municipality, the complaint must allege that an official policy or custom not only caused the constitutional violation, but was ‘the moving force’ behind it.” Estate of Sims ex rel. Sims v. Cty. of Bureau, 506 F.3d 509, 514 (7th Cir. 2007) (quoting City of Canton, Ohio v. Harris, 489 U.S. 378, 389, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989)). Unless an unconstitutional policy caused the alleged injury, there cannot be municipality liability. See id. at 514-15.
Officer Willingham’s arrest report initially listed § 8-20-040, which outlawed the possession of more than one operable firearm per household, as the ordinance underlying Colbert’s arrest. Colbert originally argued that this ordinance was unconstitutional under McDonald v. City of Chicago, 561 U.S. 742, 130 S.Ct. 3020, 177 L.Ed.2d 894 (2010). In response, Officer Willingham filed an affidavit clarifying that his reference to § 80-20-040 was a scrivener’s error: He had intended to list the now-repealed § 8-20-140 as the relevant provision, which, as of March 31, 2011, made it “unlawful for any person to carry or possess a firearm without a firearm registration certificate.” Chi. Mun. Code § 8-20-140(a). Despite this explanation, Colbert and Crutcher continued in their second amended complaint to challenge the constitutionality of § 8-20-040, without mentioning § 8-20-140. As Colbert first challenged § 8-20-140 in his response opposing summary judgment, his argument is waived. See Abuelyaman, 667 F.3d at 814.
Colbert, relying on cases involving substantive changes in deposition testimony, see, e.g., Thorn v. Sundstrand Aero. Corp., 207 F.3d 383, 389 (7th Cir. 2000), argues that the district court should have allowed the jury to decide which ordinance was actually underlying the charge (i.e., whether listing § 8-20-040 in the criminal charge was an honest mistake or something more serious). Though Thom dealt with substantive changes to sworn deposition testimony, not police documents, we recognized that “the correction of an error in transcription” is permissible. Id. Here, Colbert does not point to anything that conflicts with Officer Willingham’s affidavit explaining his transcription error. Id.
Further, Colbert argues that it was the City’s burden to show that § 8-20-140 was constitutional, relying on Ezell v. City of Chicago, 651 F.3d 684 (7th Cir. 2011). In Ezell, however, we explained that the City has the burden to justify “challenged firearms law[s].” Id. at 702-03; see also Ezell v. City of Chi, 846 F.3d 888, 892 (7th Cir. 2017) (reiterating the government’s burden to justify a “challenged law”). Colbert did not properly challenge § 8-20-140; so the government had no burden to establish its constitutionality.
*661III. Conclusion
For the foregoing reasons, we Affirm the judgment of the district court.

. The terms of Crutcher’s release required him to "refrain from possessing a firearm or other dangerous weapon,” "consent to a search of [his] person, property, or residence under [his] control,” and "comply with any additional conditions the Prisoner Review Board has or may set as a condition of [his] parole or mandatory supervised release in-eluding, but not limited to: ELECTRONIC MONITORING FOR DURATION.” Crutcher’s electronic-monitoring condition further mandated that he "not use or knowingly have under [his] control or in [his] residence any firearms, ammunition, or explosive devices” and subjected his "host site” to search for “any reason and at any time.”


. Crutcher does not challenge the district court’s ruling that he was legally arrested.


. The court did not provide its reasoning for this finding.


. Neither party disputes the notion that Colbert's possession amounted to “use” under the statute. Regardless, it is not relevant for the purposes of the issues on appeal.


.Section 8-20-040 prohibits possessing more than one assembled and operable firearm per licensed owner in a home.


. The district court treated Crutcher's underlying criminal proceedings as two separate actions: (1) Officer Willingham's criminal complaint, which the state court dismissed on April 19, 2011, after finding no probable cause, and (2) the State's grand-jury indictment, which ended with a not-guilty jury verdict on February 28, 2012. Crutcher first raised his malicious-prosecution claims on November 29, 2012; so the district court concluded that Crutcher's claims arising out of the first criminal proceeding were untimely. The court subsequently determined that Crutcher’s claims regarding the second proceeding lacked evidence of malice. Crutcher argues that the district court erroneously split the underlying criminal proceedings. He maintains he was subjected to one continuous criminal proceeding that ended with the February 2012 not-guilty verdict. Thus, he concludes, his claims were all timely and included the necessary allegations, including malice.
Regardless of whether Crutcher’s criminal proceedings are properly understood as one or two actions, defendants-appellees were entitled to judgment as a matter of law on Crutcher’s malicious-prosecution claims. Because we conclude that these claims fail even if we treat his underlying criminal proceedings as one continuous proceeding, we do not address the question of when a proceeding is “terminated” for the purposes of malicious prosecution in Illinois.


. The Supreme Court is currently considering whether to recognize a federal constitutional claim for malicious prosecution under the *655Fourth Amendment. See Manuel v. City of Joliet, 590 Fed.Appx. 641 (7th Cir. 2015), cert. granted, — U.S. -, 136 S.Ct. 890, 193 L.Ed.2d 783 (2016). The Court heard oral argument in Manuel on October 5, 2016. Crutcher argues that, in the event the Supreme Court recognizes such a claim, he should be able to raise it on remand. As explained below, however, Crutcher's claims fail regardless.


. The plaintiffs in Molina and Hessel may have sued all of the officers arguably responsible for the misconduct alleged in those cases; however, the plaintiffs did not argue that the burden of production should shift to the officers, so we did not resolve that issue. See Hessel, 977 F.2d at 305 (“Whether any such approach (so redolent of collective punishment) might have been used by the plaintiffs in this case we need not decide: they have not urged it.”).